          Case 1:18-cr-00387-RMC Document 4 Filed 12/20/18 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                   Holding a Criminal Term

                            Grand Jury Sworn in on May 3, 2018

UNITED STATES OF AMERICA                     :      CRIMINAL NO.
                                             :
               v.                            :      MAGISTRATE NO. 18-MJ-164
                                             :
OMAR SALAH ELBAKKOUSH,                       :      VIOLATIONS:
                                             :      21 U.S.C. § 841(a)(1) and § 841(b)(1)(B)(i)
                      Defendant.             :      (Unlawful Distribution of One Hundred
                                             :      Grams or More of Heroin)
                                             :      18 U.S.C. § 922(g)(1)
                                             :      (Unlawful Possession of a Firearm by a
                                             :      Person Convicted of a Crime Punishable
                                             :      by Imprisonment for a Term Exceeding
                                             :      One Year)
                                             :      18 U.S.C. § 924(c)(1)
                                             :      (Using, Carrying and Possessing a
                                             :      Firearm During a Drug Trafficking
                                             :      Offense)
                                             :
                                             :      FORFEITURE: 18 U.S.C. § 924(d);
                                             :      21 U.S.C. § 853(a) and (p); and
                                             :      28 U.S.C. § 2461(c)

                                      INDICTMENT

       The Grand Jury charges that:

                                         COUNT ONE

       On or about November 1, 2018, within the District of Columbia, OMAR SALAH

ELBAKKOUSH, did unlawfully, knowingly, and intentionally distribute a mixture and substance

containing a detectable amount of heroin, a Schedule I narcotic drug controlled substance, and the

amount of said mixture and substance was one hundred grams or more.

       (Unlawful Distribution of One Hundred Grams or More Heroin, in violation of Title
       21, United States Code, Sections 841(a)(1) and 841(b)(1)(B)(i))
          Case 1:18-cr-00387-RMC Document 4 Filed 12/20/18 Page 2 of 4



                                         COUNT TWO

       Between on or about November 1, 2018, and on or about November 29, 2018, within the

District of Columbia, OMAR SALAH ELBAKKOUSH, having been convicted of a crime

punishable by imprisonment for a term exceeding one year, in Fairfax County, Virginia Circuit

Court, Criminal Case No. FE-2015-0001271, did unlawfully and knowingly receive and possess

firearms, namely, a Glock Model 22, .40 caliber semi-automatic pistol, a Smith and Wesson Model

36, .38 special revolver, a Smith and Wesson Model 63, .22 caliber revolver, and a Hi Point Model

C9, 9mm semi-automatic pistol, which had been possessed, shipped and transported in and

affecting interstate and foreign commerce.

       (Unlawful Possession of a Firearm by a Person Convicted of Crime Punishable by
       Imprisonment for a Term Exceeding One Year, in violation of Title 18, United States
       Code, Section 922(g)(1))

                                        COUNT THREE

       On or about November 29, 2018, within the District of Columbia, OMAR SALAH

ELBAKKOUSH, did unlawfully, knowingly, and intentionally distribute a mixture and substance

containing a detectable amount of heroin, a Schedule I narcotic drug controlled substance, and the

amount of said mixture and substance was one hundred grams or more.

       (Unlawful Distribution of One Hundred Grams or More Heroin, in violation of Title
       21, United States Code, Sections 841(a)(1) and 841(b)(1)(B)(i))

                                         COUNT FOUR

       On or about November 29, 2018, within the District of Columbia, OMAR SALAH

ELBAKKOUSH, did unlawfully and knowingly use, and carry during and in relation to, and

possess in furtherance of, a drug trafficking offense, for which he may be prosecuted in a court of

the United States, that is Count One of this Indictment which is incorporated herein, firearms,

                                                2
            Case 1:18-cr-00387-RMC Document 4 Filed 12/20/18 Page 3 of 4



namely, a Glock Model 22, .40 caliber semi-automatic pistol, a Smith and Wesson Model 36, .38

special revolver, a Smith and Wesson Model 63, .22 caliber revolver, and a Hi Point Model C9,

9mm semi-automatic pistol.

       (Using, Carrying, and Possessing a Firearm During a Drug Trafficking Offense, in
       violation of Title 18, United States Code, Sections 924(c)(1))

                                FORFEITURE ALLEGATION

       1.      Upon conviction of either of the offenses alleged in Count One and/or Three of this

Indictment, the defendant shall forfeit to the United States, pursuant to Title 21, United States

Code, Section 853(a), any property constituting, or derived from, any proceeds obtained, directly

or indirectly, as the result of these offenses; and any property used, or intended to be used, in any

manner or part, to commit, or to facilitate the commission of these offenses. The United States will

also seek a forfeiture money judgment against the defendant equal to the value of any property

constituting, or derived from, any proceeds obtained, directly or indirectly, as the result of these

offenses in the amount of approximately $11,500 in United States currency for the offense alleged

on November 1, 2018, and approximately $10,300 in United States currency for the offense alleged

on November 29, 2018.

       2.      Upon conviction of the offense alleged in Count Two and Four of this Indictment,

the defendant shall forfeit to the United States, pursuant to Title 18, United States Code, Section

924(d) and Title 28, United States Code, Section 2461(c), any firearms and ammunition involved

in or used in the knowing commission of the offense, including but not limited to firearms, namely,

a Glock Model 22, .40 caliber semi-automatic pistol, a Smith and Wesson Model 36, .38 special

revolver, a Smith and Wesson Model 63, .22 caliber revolver, and a Hi Point Model C9, 9mm

semi-automatic pistol.

                                                 3
            Case 1:18-cr-00387-RMC Document 4 Filed 12/20/18 Page 4 of 4




       3.      If any of the property described above as being subject to forfeiture, as a result of

any act or omission of the defendant:

               a.      cannot be located upon the exercise of due diligence;

               b.      has been transferred or sold to, or deposited with, a third party;

               c.      has been placed beyond the jurisdiction of the Court;

               d.      has been substantially diminished in value; or

               e.      has been commingled with other property that cannot be divided without

                       difficulty;

the defendant shall forfeit to the United States any other property of the defendant, up to the value

of the property described above, pursuant to Title 21, United States Code, Section 853(p).

       (Criminal Forfeiture, pursuant to Title 18, United States Code, Sections 924(d), Title
       21, United States Code, Sections 853(a) and (p), and Title 28, United States Code,
       Section 2461(c))

                                                      A TRUE BILL:


                                                      FOREPERSON.


Attorney of the United States in
and for the District of Columbia




                                                 4
